Citation Nr: 0941510	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-17 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a skin condition to 
include rosacea with actinic keratoses and basal cell 
carcinoma. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to April 
1971. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

Service treatment records dated in August 1970, noted 
possible fungus on the Veteran's face, with an elevated, 
scaly rash on the left lateral lip probably secondary to sun 
exposure.  His April 1971 separation physical examination 
report noted the skin to be normal.  The Veteran submitted a 
letter dated June 2004 from S. L. McC., M.D.  indicating that 
he had multiple skin problems to include actinic keratosis 
and pre-cancerous as well as basal cell carcinoma.  He noted 
the Veteran's service in Hawaii, the Philippines, Guam, 
Vietnam, and on the equator.  Dr. M indicated that he 
"reviewed" that most of the damage came from when the 
Veteran was younger and most of it came from the time he was 
in-service.  The Board notes that there is no rationale for 
the physician's opinion and no indication which skin problems 
he is attributing to the damage described.

VA outpatient treatment records reflect treatment for a 
fungal skin infection (March 2003), acne roseca, keratosis 
(May 2004), and a history of removal of basal cancer in 
September 1994 with removal of pre-cancerous growths from the 
face, ears and hands from 1994 to 2002 (September 2002).  The 
RO obtained a VA opinion during July 2005.  The examiner 
noted that the Veteran had in-service treatment for a fungus 
on the face, probably secondary to sun exposure.  The 
examiner opined that the Veteran's rosacea was not related to 
service or related to his in-service treatment for a face 
fungus.  The examiner also indicate that it was impossible to 
determine at what point during the Veteran's life that he had 
sun exposure which resulted in actinic keratosis and basal 
cell carcinoma.  The Board notes that the examiner did not 
indicate if the Veteran's actinic keratosis or basal cell 
carcinoma was related to his in-service treatment for a skin 
condition.  

Thus, the Board finds that a medical opinion should be 
obtained on remand to determine whether the Veteran's 
currently diagnosed skin conditions are related to an in-
service event to include treatment for a skin condition.  38 
C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for any skin 
disorder since April 1971.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be scheduled for a 
VA examination with a dermatologist in 
order to ascertain whether his current 
skin conditions are related to his in-
service sun exposure or to his in-service 
treatment for a skin condition.  All 
indicated tests and studies are to be 
performed, and a comprehensive pre- and 
post service recreational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Specifically, the examiner 
should opine whether the Veteran's 
rosacea, actinic keratosis or basal cell 
carcinoma are more likely, less likely, 
or at least as likely as not related to 
any incident of the Veteran's active 
service to include any in-service sun 
exposure or in-service treatment for a 
skin condition.  (The term, "as likely as 
not" does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.).  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Thereafter, the claim should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran 
and the representative, if any, should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






